DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the independent claims has a limitation similar to “determining that at least one item is misplaced in at least one of the one or more secure item storage units; and displaying misplacement information associated with misplacement of the at least one item to the maintenance provider.”



In other words, the step of “determining that at least one item is misplaced in at least one of the one or more secure item storage units” involves detecting misplacement during processing. See instant paragraph 0061: ‘ For example, a check may be transferred to a secure item storage unit that is configured for receiving cash due to a mechanical issue even though the automated machine processed the check and initiated the transfer of the check to a secure item storage unit that is configured for receiving checks.’ But if a check was directed to a check receiving area but somehow wound up slipping into the cash area, it seems unlikely that this would be detected. This is by definition an unforeseen machine error. The specification doesn’t show any mechanism that would do this.

See also in instant paragraph 0061: ‘In another example, a user may insert a cash bill in a check deposit slot of the automated machine 400 and the cash bill may be transferred to a secure item storage unit that is configured to receive only checks.’ But if the ATM detected that cash is being inserted in the check slot, it normally would reject it and the rollers would reverse, sending the item back out. Failure by the ATM to spit out the erroneously placed item is a sign that the ATM did not notice the problem.

The examiner’s viewpoint is that an ATM machine conventionally rejects (spits out) checks and deposited currency that it doesn’t recognize. If the ATM hasn’t done that, it means that the ATM didn’t notice the problem. If the currency or check winds up in the wrong place, this would mean that the ATM didn’t detect a problem during processing – and so these cases are not known to the ATM.

 An ATM machine detects and sorts items as they come in. If items wind up in the wrong bin, it means that the ATM’s sorting process has been unsuccessful. It seems unlikely then that the ATM would be able to detect the sorting error that the ATM itself made (because if the ATM knew about the problem, then it wouldn’t have put the item in the wrong place to begin with). 

In addition, the disclosure doesn’t describe any special sensors that would analyze and pick errors after the fact. The applicant in paragraph 0061 describes a potential error: ‘ For example, a check may be transferred to a secure item storage unit that is configured for receiving cash due to a mechanical issue even though the automated machine processed the check and initiated the transfer of the check to a secure item storage unit that is configured for receiving checks.’ But what sensor is there that would detect this kind of error, where a check accidentally slips into the cash area? The disclosure doesn’t mention any camera or sensor that would catch that. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876